         Case 1:20-cv-09418-AT-SDA Document 22 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ϳͬϮϬͬϮϬϮϭ
 Hopeton Prendergast,

                                Plaintiff,
                                                            1:20-cv-09418 (AT) (SDA)
                -against-
                                                            ORDER
 Cynthia Brann et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

        The Court has been informed today by a representative of North Infirmary Command

(“NIC”), where Plaintiff currently is housed, that NIC is unable to accommodate the telephone

conference scheduled for tomorrow, July 21, 2021. Accordingly, it is hereby Ordered that the

conference is adjourned until Wednesday, August 4, 2021 at 10:00 a.m.

        Defendants’ counsel must: (1) send this Order to the Warden (or other official in charge

of NIC) immediately; (2) contact NIC to arrange the call and determine the telephone number at

which Plaintiff will be reachable at the above time and date; and (3) at the scheduled time, call

(888) 278-0296 (or (214) 765-0479) and enter access code 6489745 with Plaintiff on the line.

        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               July 20, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
